Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive.
The applicant argues Derenne fails to disclose A) “determining a danger level associated with the dangerous situation” (see remarks pg. 11, para. 1) and B) the operation taught by Dereen at [0285] and [0286] are not reasonably related to fall detection (see remarks pg. 11, para. 1).  Regarding A) Derenne discloses an exit detection process, which is related to determining if a patient has fallen, in which the threat sensitivity levels are increased at night when a patient is more likely to fall from a bed.  In other words, the level of danger of a patient exiting a bed is greater at night versus the same patient exiting the bed during the day time.  Regarding B) in [0286] Derenne discloses “In such embodiments, computer device 24 may lower the thresholds during the night and raise them during the day in order to address the generally greater likelihood of patient falls during the night”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derenne et al. (Derenne) (US 2015/0109442) in view of Pietrocola et al. (Pietrocola) (US 2017/0140631).
Regarding claim 1, Derenne discloses a method of detecting a dangerous situation ([0160], [0163], [0274], [0286], motion data is used to determine if a fall has occurred), the method comprising:
obtaining, by a device (computer 24) and from a dynamic vision sensor (DVS) (camera 22), a set of images of an object ([0285], a series of images of a patient are captured);
analyzing, by the device, the set of images of the object to obtain information associated with a  change in motion of the object for a time frame ([0113], [0286], the motion of a patient in the series of images is analyzed and the motion thresholds are adapted based on a time of day);
([0160], [0163], [0274], [0286], motion data is used to determine if a fall has occurred); 
determining, by the device, that the object is associated with the dangerous situation based on determining that the object has fallen ([0160], [0163], [0274], [0286], motion data is used to determine if a fall has occurred); and
determining, by the device, a danger level associated with the dangerous situation based on the change in motion of the object being less than a threshold value for the time frame ([0286], a low danger level is determined when movement is below a threshold while a patient is sleep).
Derenne is silent about determining, by the device, a group to which the object belongs based an attribute of the group; and determining, by the device, a danger level associated with the dangerous situation based on setting information associated with the group to which the object belongs.
Pietrocola from the same or similar field of endeavor discloses determining, by the device, a group to which the object belongs based an attribute of the group ([0015], [0019], objects are classified as being hazards or non hazards); and determining, by the device, a danger level associated with the dangerous situation based on setting information associated with the group to which the object belongs (FIG. 8, [0015], hazards are associated with a danger level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pietrocola into the teachings of Derenne for reducing false alerts for a falling object.
claim 10, Derenne discloses obtaining an image comprising the information associated with a surrounding environment of the DVS ([0285], a series of images of a patient are captured); and
determining the danger level associated with the dangerous situation based on the image comprising the information associated with the surrounding environment of the DVS ([0286], a low danger level is determined when movement is below a threshold while a patient is sleep).
Regarding claim 14, the limitations of claim 14 are rejected in the analysis of claim 1.  Derenne further discloses a memory configured to store one or more instructions ([0093], systems programmed to carry out the algorithms); and a processor configured to execute the one or more instructions ([0093], systems programmed to carry out the algorithms).
Regarding claim 20, the limitations of claim 20 are rejected in the analysis of claim 1.  Derenne further discloses a computer program product comprising a computer readable storage medium comprising instructions that, when executed by one or more processors, cause the one or more processors ([0093], systems programmed to carry out the algorithms).

Claims 4, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derenne et al. (Derenne) (US 2015/0109442) in view of Pietrocola et al. (Pietrocola) (US 2017/0140631), and further in view of Brodsky et al. (Brodsky) (US Pat. No. 7,110,569).
Regarding claims 4 and 17, Derenne in view of Pietrocola discloses the method of claim 1 (See claim above).
Derenne is silent about determining the group to which the object belongs using a learning network model driven by an artificial intelligence (Al) engine.
(col. 6. lns. 23-35, based on neural networks which is well known to be a learning network classified as artificial intelligence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Brodsky into the teachings of Derenne in view of Pietrocola for more consistently detecting a fall of a person (Brodsky, col. 1, lns. 46-47).
Regarding claim 12, Derenne in view of Pietrocola discloses the method of claim 1 (See claim above).
Derenne in view of Pietrocola is silent about comparing a posture of the object and a predetermined posture, wherein the determining that the object fallen comprises determining that the object fallen based on comparing the posture of the object and the predetermined posture.
Brodsky from the same or similar field of endeavor discloses comparing a posture of the object and a predetermined posture, wherein the determining that the object fallen comprises determining that the object fallen based on comparing the posture of the object and the predetermined posture (Brodsky, Figure 1-3, 6:66-7:27:26-43, gradients of posture are extracted from image data to model posture and compare to trained models to determine if object is sitting, standing or lying down).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Brodsky into the teachings of Derenne in view of Pietrocola for more consistently detecting a fall of a person (Brodsky, col. 1, lns. 46-47).

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 7110569 B2- Derenne et al. (Derenne) (US 2015/0109442) in view of Pietrocola et al. (Pietrocola) (US 2017/0140631), and further in view of Eaton et al. (Eaton) (US 2008/0193010).
Regarding claims 5 and 18, Derenne in view of Pietrocola discloses the method of claim 1 (see claim 1 above).
Derenne in view of Pietrocola is silent about updating the setting information associated with the group to which the object belongs by analyzing at least one image, from among the set of images, of the object obtained from the DVS.
Eaton from the same or similar field of endeavor discloses updating the setting information associated with the group to which the object belongs by analyzing at least one image, from among the set of images, of the object obtained from the DVS ([0053], [0061], collected image data is used to update classifier data for classifying objects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Eaton into the teachings of Derenne in view of Pietrocola for more accurately detecting the state of objects in the images scene.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 7110569 B2- Derenne et al. (Derenne) (US 2015/0109442) in view of Pietrocola et al. (Pietrocola) (US 2017/0140631), and further in view of Koblasz (US 2007/0159332).
Regarding claim 13, Derenne in view of Pietrocola discloses the method of claim 1 (see claim 1 above).

 	Koblasz from the same or similar field of endeavor discloses adjusting a resolution of the set of images based on a privacy level of a space where the DVS is installed (Koblasz, [0046],   the resolution of image can be linked to the patient’s record to determine allowable privacy setting and set image resolution accordingly).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Derenne in view of Pietrocola to adjusting a resolution of the set of images based on a privacy level of a space where the DVS is installed as taught by Koblasz to prevent or detect falls, wandering of monitored persons (Koblasz, [0002]).  

Allowable Subject Matter
Claims 2, 3, 6, 15, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488